DETAILED ACTION
This Notice of Allowability is in response to RCE filed on 03/18/2021. In this amendment, claims 1, 5, 8 and 15 have been amended. Claims 1-20 are pending, with claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of, and claims priority to, U.S. Patent Application No. 15/381,029, filed December 15, 2016.

Response to Arguments
Rejections under 35 U.S.C. § 103 have been withdrawn in view of amended claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Feng (CN 106201468), Deluca et al. (US 2017/0132742) and Stolfo et al. (US 2010/0077483).

Deluca et al. teaches a method for context-based provision of screenshot modification. The method comprises obtaining and analyzing to determine an acquisition context of the screenshot image, and applying one or more modifications to one or more visual elements of the screenshot image.
Stolfo et al. teaches a method for providing trap-based defenses. The method comprising: generating decoy information based at least in part on actual information in a computing environment, wherein the decoy information is generated to comply with one or more document properties; embedding a beacon into the decoy information; and inserting the decoy information with the embedded beacon into the computing environment. 
Feng, Deluca et al. and Stolfo et al. either taken by itself or in any combination, fail to disclose or suggest limitation “in response to determining that a request for a screenshot image for presentation via an output interface of the system does not satisfy 
Feng, Deluca et al. and Stolfo et al. either taken by itself or in any combination, fail to disclose or suggest limitation “in response to determining that the request does not satisfy a defined criterion, adding, by the system, deception data to the screenshot image to generate a modified screenshot image that is to be employed to respond to the request, wherein the deception data is selected from a group of deception data based on resource availability data of a resource of the system” in combination with other limitations as recited by independent claim 8. 
Feng, Deluca et al. and Stolfo et al. either taken by itself or in any combination, fail to disclose or suggest limitation “in response to determining that a request for a screenshot image for presentation via an output interface of the system is from an unauthorized entity: selecting misleading data from a group of misleading data based on bandwidth data for the system, embedding the misleading data into the screenshot image to generate a modified screenshot image” in combination with other limitations as recited by independent claim 15. 
Dependent claims are allowed by virtue of their dependencies.
None of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180262529 A1; Honeypot Computing Services That Include Simulated Computing Resources
The disclosure relates to provisioning honeypot computing services using a simulation state database to simulate a set of computing resources. 
US 20170310705 A1; Responsive Deception Mechanisms
Provided are methods, network devices, and computer-program products for dynamically configuring a deception mechanism in response to network traffic from a possible network threat.
US 20130160079 A1; Deception-Based Network Security Using False Positive Responses To Unauthorized Access Requests
A request handler may receive an access request for access to application server resources of an application server and determine that the access request is unauthorized. A response manager may provide a false positive response including apparent access to the application server resources.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.